PER CURIAM.
Appellant and appellee have filed a Joint Motion to Remand with directions that the appealed order of involuntary commitment be vacated in spite of the fact that appellant has been released from the involuntary commitment. The state agrees that the commitment order was erroneously entered without providing an independent expert examination of appellant who is indigent. See Fazio v. State, 399 So.2d 432 (Fla. 5th DCA 1981). State has not argued that the issue is moot.
In order to grant the relief sought by the parties, the appealed order must first be reversed. While we are not necessarily required to acquiesce in the parties’ stipulation, we find that under the circumstances of this case, the relief here sought is appropriate. Accordingly, the order of involuntary commitment is reversed and this cause is remanded to the trial court with instructions that the order be vacated.
SHIVERS, WENTWORTH and WIG-GINTON, JJ., concur.